UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1097


DARLENE J. DAVIS,

                Plaintiff - Appellant,

          v.

COMCAST CORPORATION, INC.; JOE MINOR; DAN SIMSON,

                Defendants - Appellees,

          and

DAN THOMAS; RICO WADE,

                Defendants.



                              No. 16-1169


DARLENE J. DAVIS,

                Plaintiff - Appellant,

          v.

COMCAST CORPORATION, INC.; JOE MINOR; DAN SIMSON,

                Defendants - Appellees,

          and

DAN THOMAS; RICO WADE,

                Defendants.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01513-GBL-IDD)


Submitted:   June 21, 2016                Decided:    June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darlene J. Davis, Appellant Pro Se. Timothy McCormack, BALLARD
SPAHR,    LLP,   Baltimore,    Maryland;   Constantinos    George
Panagopoulos, BALLARD SPAHR, LLP, Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In these consolidated appeals, Darlene J. Davis appeals the

district court’s orders denying relief on her Fed. R. Civ. P. 60

motion to set aside judgment and her subsequently filed revised

motion to set aside judgment and motion for recusal.    We have

reviewed the record and find no reversible error.   Accordingly,

we affirm for the reasons stated by the district court. *   Davis

v. Comcast Corp., No. 1:13-cv-01513-GBL-IDD (E.D. Va. filed Jan.

13, 2016 & entered Jan. 14, 2016; Jan. 28, 2016).       We deny

Davis’ motion to remand in No. 16-1097.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                        AFFIRMED




     *  We note that Davis’ Rule 60(b) motions were filed
approaching the one-year deadline for filing such motions. See
Fed. R. Civ. P. 60(c) (“A motion under Rule 60(b) must be made
within a reasonable time, [and on certain grounds] no more than
a year after the entry of the judgment of the judgment or order
. . . .”).    We need not, however, rest our decision on this
basis.



                                  3